UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6214


BRUCE WAYNE KOENIG,

                Plaintiff - Appellant,

          and

REGINALD S. TUCKER; MOHAMMAD BIGLARI; JAMES A. CALHOUN-EL,

                Plaintiffs,

          v.

STATE   OF  MARYLAND;   DEPARTMENT  OF   PUBLIC  SAFETY AND
CORRECTIONAL SERVICES; GARY MAYNARD, Secretary; OFFICE OF
ADMINISTRATIVE HEARINGS; DEBORAH BUIE, Administrative Law
Judge; CHARLES BOUTON, Administrative Law Judge; INMATE
GRIEVANCE OFFICE; SCOTT OAKLEY, Executive Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03488-CCB)


Submitted:   June 1, 2010                     Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bruce Wayne Koenig appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Koenig v. State of Maryland, No. 1:09-

cv-03488-CCB (D. Md. filed Jan. 13, 2010 & entered Jan. 14,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3